Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on March 10th, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Nos. 8900057, 9495836, 10002492, 10311671, and 10818138 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claims are allowable over the closest prior art combination of record including Dabrowski (US 6,379,246), Ditchev (US 2009/0061975), and Walker (US 2006/0025192) for the reasons set forth in the November 7th brief filed in parent application 13/622,150 (subsequently issued as Patent no. 10,002,492) and for the additional reasons that the prior art refences of records when considered alone or in combination fail to teach or fairly suggested the invention as particularly claimed and including the incorporation of a secondary controller interposed between a first controller and a peripheral device wherein the second controller operable to forward information generated by the main game controller to one or more peripheral devices to implement the primary wagering game and additionally utilize information from a remote server regarding a secondary social game linked to the primary wager game to present both the primary wager game and secondary social game to be presented on a display.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MOSSER whose telephone number is (571)272-4451.  The examiner can normally be reached on M-F 6:45-3:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/R.E.M/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715